Hand and Carter, JJ., dissenting: The crime of forgery may be committed by passing as true and genuine, with intent to defraud, an instrument in writing which is known to the person passing the same not to be what it purports upon its face to be. The crime of forgery was committed in this case by passing the duplicate notes as the original notes with intent to defraud, and it cannot be said the crime of forgery was not committed because the duplicate notes were signed by the Troys. It was not the causing of the duplicate notes to be made, but passing them as the originals with intent to defraud, which constituted the crime of forgery. Gregory v. State, 26 Ohio St. 510; Commonwealth v. Foster, 114 Mass. 320; State v. Shurtleff, 18 Me. 368; Regina v. Ritson, 1 L. R. C. C. 200; Luttrell v State, 85 Tenn. 323; State v. Farwell, 82 Iowa, 556; Edwards v. State, 108 S. W. Rep. 673.